Citation Nr: 1202165	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-45 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right foot disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a Central Office hearing before the Board in July 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

The issue of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's right foot disability has manifested by symptoms of no more than moderate severity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disability, as well as their impact on employment.  He was provided a Board hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.
The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has rated the Veteran's service-connected right foot disability with a single 10 percent disability rating under Diagnostic Code 5279, as analogous to metatarsalgia.  Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  When an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2011).

Diagnostic Code 5279 for metatarsalgia, anterior (Morton's Disease), provides for a maximum evaluation of 10 percent, whether the disability is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

In this case, the Board also considers all other Diagnostic Codes which may be applicable to the Veteran's particular foot disability.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284.  With consideration of the facts in this case, the Board finds that Diagnostic Code 5284 is for particular consideration in this case.

Diagnostic Code 5284 provides criteria for rating other foot injuries. A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the other Diagnostic Codes pertaining to the feet are not for application in this case.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993)

Diagnostic Code 5276 provides ratings on the basis of flatfoot.  However, the evidence discussed below discloses that the Veteran does not have flatfoot, i.e. pes planus.  The Veteran makes no such assertion.  Therefore, Diagnostic Code 5276 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 provides ratings on the basis of weakfoot.  However, the evidence discussed below specifically shows that the Veteran does not have any muscular atrophy, circulatory disturbance, or weakness characteristic of weakfoot (as described in the rating criteria); the Veteran does not contend otherwise. Therefore, Diagnostic Code 5277 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Diagnostic Code 5278 for claw foot (pes cavus) is not for application in this case as, even considering the various diagnoses for the Veteran's foot disability suggested in the record, there is no indication of any diagnosis of pes cavus and clinical findings show no pes cavus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5280 provides for a 10 percent disability rating for unilateral hallux valgus with resection of the metatarsal head, or severe enough to be equivalent of amputation of the great toe. This diagnostic code is likewise not for application as the record does not disclose any such symptomatology or diagnosis of hallux valgus.  The Veteran makes no such assertion.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5281 for hallux rigidus is not for application in this case as, even considering the various diagnoses for the Veteran's foot disability suggested in the record, there is no indication of any diagnosis of hallux rigidus and clinical findings show no hallux rigidus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

Diagnostic Code 5282 provides ratings on the basis of "hammer toe" deformity.  However, the evidence discussed below specifically shows that the Veteran does not have any hammer toe deformity; the Veteran does not contend otherwise.  Therefore, Diagnostic Code 5282 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones is not for application in this case as, even considering the various diagnoses for the Veteran's foot disability suggested in the record, there is no indication of any malunion or nonunion of tarsal or metatarsal bones; clinical findings show no malunion or nonunion of tarsal or metatarsal bones.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Words such as "moderate," "moderately severe," and 'severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in September 2005.  With respect to the right foot, the Veteran noted that since 2002 he had found that the front part of that foot was painful.  He related that "a lot of running aggravates the condition."  He did not recall any other major traumatic event affecting the foot and the condition did not interfere with his posture or gait, or with the type of footwear he was expected to use. 

Examination of the extremities showed that the peripheral vessels, radial and pedal pulses were palpable.  No varicosities were identified.  The Veteran was alert, pleasant and well oriented with normal speech and gait.  Sensation was intact.  Coordination was normal.  Motor function was 5/5 in all groups.  Deep tendon reflexes were brisk and equal.  Romberg was negative.  Plantar reflexes were downwards and there were no focal or lateralizing signs.  

Examination showed the right foot was normal in outline and symmetric in form and function with the left.  There was no heat, redness, tenderness, lack of stability or endurance.  There were no calluses to indicate unusual pressure points.  There was no valgus deviation of the first toes.  Movement was not compromised.  The arches were present and no sensory or vascular disturbance was identified.  There was good weight bearing alignment of the Achilles tendon.  X-rays of the right foot were normal.  With respect to a diagnosis, the examiner remarked that no pathology was identified to render one.

In a January 2007 statement the Veteran related that the pain on the bottom of his right foot was constant.  He explained that it was irritating and made him alter his stride, avoid extensive walking or stay off his feet when possible.  He noted that even when sitting he naturally rested his right foot on its side while sitting.  He explained that the pain was not always at a high level, but was always present.  

In October 2007 the Veteran was once again provided a VA examination.  At this time, he reported pain throughout the right foot on a constant basis.  He characterized this pain as aching, sticking, oppressing and burning.  He described pain at a level of 8/10 at the highest, elicited by physical activity and relieved by rest or anti-inflammatory medications.  He denied any symptoms while at rest, but reported symptoms of pain and swelling while standing and/or walking.  There had been no hospitalization or surgery for this condition.  Treatment with medication provided some relief with no side effects.  His specific limitations included difficulty with prolonged standing, walking or running.  

Physical examination showed equal leg lengths.  Examination of the feet did not show any abnormal signs of weight bearing.  His posture and gait were normal and he did not require any assistive devices for ambulation.  After examining the feet, the examiner remarked that there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness bilaterally.  There was no active motion in the metatarsophalangeal joints of the great toes bilaterally.  He did not have flatfeet and there were no signs of deformity noted.  Palpation of plantar surfaces of the feet revealed no tenderness.  Examination of the Achilles tendon revealed good alignment.  He did not have claw feet.  There were no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of all the toes produced no pain.  Palpation of the metatarsal heads of the toes produced slight tenderness on the right and none on the left.  The Veteran did not have hammertoes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  He did have limited function on standing and walking but was able to stand 15 to 30 minutes.  He did not require any type of corrective shoe wear.  The examiner assessed right foot metatarsalgia.  X-rays of the right foot showed no evidence for fracture or other significant bone, joint or soft tissue abnormality and an impression of negative right foot was made.  

In furtherance of assisting the Veteran in substantiating his claim, the RO obtained podiatry records from D.M.H., DPM dated in November and December 2008.  The records show that at this time the Veteran presented with a complaint of a right foot burning at the 1st interspace.  He denied any previous history, related trauma or prior treatment.  The location of the pain was at the right 1st intermetatarsal space and the Veteran indicated that walking and/or wearing a shoe would worsen the condition.  

On examination of the right foot in November 2008 the right foot revealed pain on compression, pain when pressing on the nerve and positive Mulder's sign at the first interspace.  No edema or varicosities were observed.  Neurological examination was normal.  Muscle strength was 5/5.  Muscle tone was normal.  Inspection/palpation of the bones, joints and muscles was unremarkable.  Radiological findings were unremarkable and there was no evidence of fracture or other pathology.  Morton's neuroma 1st interspace digit was assessed.  

Examination of the right foot in December 2008 revealed identical findings and an assessment of Morton's neuroma 1st interspace digit.  At this time, the Veteran and his podiatrist reviewed his shoes and settled on a pair of basketball shoes as the most supportive. The Veteran was then advised to return to the office as needed.  No subsequent records from this provider appear within the claims file.  

In a statement received by VA in January 2009, the Veteran related that he had constant pain in his right foot, which had noticeably increased.  He noted that he had been treated by a podiatrist, but had no relief, and was taking prescription etodolac for pain.  

In a November 2009 statement the Veteran reiterated his disagreement with the assigned 10 percent evaluation, noting that VA had found no objective findings of limited motion, restricted activity or functional impairment due to pain.  He requested VA's assistance in obtaining his podiatry records, which are outlined above.  

In April 2010 the Veteran was again afforded a VA examination.  At this time, he complained of constant pain localized to the bottom front of his right foot.  He described the pain as squeezing, aching and oppressing.  The pain was exacerbated by physical activity and relieved by rest.  At rest he complained of pain and swelling, but no weakness, stiffness or fatigue.  While standing or walking he had pain and swelling, but no weakness, stiffness or fatigue.  There was no history of bone infection, hospitalization or surgery.  He treated the condition with shoe inserts and soaking and refrained from constant walking and standing.  

Examination of the right foot revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was no active motion in the metatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed moderate tenderness.  Alignment of the Achilles tendon was normal on the right in both weight-bearing and non-weight-bearing position.  Pes planus was not present.  Pes cavus was not present.  No hammer toes were found on examination of the feet. Morton's Metatarsalgia was not present.  There was no Hallux valgus or Hallux rigidus.  He had no limitation with standing and walking, but did require corrective shoes and shoe inserts.  He required no orthopedic shoes, arch supports, foot supports or build-up of the shoes.  The symptoms and pain were not relieved by the previously noted corrective shoe wear. 

With respect to the diagnosis, the examiner changed it to right plantar fasciitis, noting that this was a new and separate diagnosis as a right foot condition was not a VA approved diagnosis.  The examiner noted subjective factors of refraining from constant walking and standing, and objective factors of tenderness on the ball of the right foot.

At his July 2011 hearing, the Veteran testified that his foot condition caused him to avoid walking long distances and lengthy time on his feet.  He complained of pain and pressure in the foot when walking.  He described the pain as a level of 5/10 and noted that he wore inserts to alleviate the pain.  The Veteran was then employed as a contracting officer for the Department of the Navy.  

In opening, the Board notes that the Veteran's right foot condition has been characterized under several diagnoses, including right foot metatarsalgia, Morton's neuroma 1st interspace digit and plantar fasciitis.  Regardless of the diagnosis, the condition clearly involves pain in the right foot and Diagnostic Codes 5279 and 5284 contemplate such symptomatology.  As 10 percent is the maximum evaluation provided by Diagnostic Code 5279, the only schedular avenue to an evaluation in excess thereof is Diagnostic Code 5284.   However, the Board notes that as the diagnostic codes clearly contemplate impairment caused by pain, separate evaluations under each diagnostic code would constitute pyramiding.  38 C.F.R. § 4.14.

In order to obtain an evaluation in excess of 10 percent the evidence must establish to at least equipoise that the Veteran's right foot condition has manifested by moderately severe or severe impairment, or actual loss of use of the foot.  Clearly, the Veteran has not lost use of this foot.  With respect to the extent of the impairment, the condition has consistently manifested by pain in the foot and has caused the Veteran to limit his walking and standing.  The condition has required him to wear supportive shoes and inserts.  He has not required any assistive device, such as a cane, to walk.  Under these circumstances, and as the extent of the limitation caused by the condition is no more extensive than restraints on prolonged walking and standing, the Board does not find that the condition is characterized a moderately severe or severe.  38 C.F.R. § 4.6.  This has been true throughout the relevant period.  Fenderson, supra.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right foot condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for a right foot disability is denied.


REMAND

In April 2010 the Veteran was last afforded a VA examination to address the severity of his degenerative disc disease of the lumbar spine.  A review of the examination report discloses full and normal range of motion in the Veteran's lumbar spine and notes "degree at pain" at each end range in a tabular format.  

At his July 2011 Board hearing, the Veteran took issue with the April 2010 VA examination.  Particularly, he noted during the hearing that he was not advised by the examiner to relate his feelings of pain throughout his ranges of motion.  He related that he had forced himself, despite pain, to perform range of motion testing.  He also exhibited about 30 to 40 degrees of flexion upon bending over.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  DeLuca, at 206; see also 38 C.F.R. § 4.2 (2011).  Accordingly, as the April 2010 VA examination did not adequately address the DeLuca criteria, the Veteran should be afforded another VA examination.  

Moreover, the Veteran's exhibited limitation of flexion at his July 2011 hearing suggests that the condition may have worsened since the last VA examination.  In this regard, the Board notes that when it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in order to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.

The examination report should specifically state the degree of disability present in the Veteran's lumbar spine and his current range of motion in this area, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from this disability should be discussed.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  Range of motion studies should be noted in the examination report.  The examiner should also fully describe any weakened movement, excess fatigability, and incoordination present, and further describe any objective evidence of pain caused by this disability.

To the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion.  If the examiner cannot express any additional loss of motion in terms of degrees, he or she must so state and offer a rationale for this inability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


